Citation Nr: 1003124	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Canandaigua, New York



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment provided by Jamestown Radiologists on November 
12, 2007.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1943.  He died in January 2008.  The appellant is the 
facility that treated the Veteran on November 12, 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC), 
which determined the appellant had abandoned the claim for 
entitlement to reimbursement of unauthorized medical 
expenses.


REMAND

Initially, the Veteran had filed a claim for reimbursement 
for unauthorized medical expenses for treatment provided by 
Jamestown Radiologists.  After he died, Jamestown 
Radiologists filed a claim.  In March 2008, VA requested that 
Jamestown Radiologists complete a waiver form certifying that 
the claim met certain requirements for payment by VA.  The 
letter indicated that the form must be submitted within 30 
days or the claim would be deemed abandoned.  No response was 
received by April 8, 2008, and VA deemed the claim had been 
abandoned.

In an April 2008 facsimile, Jamestown Radiologists requested 
that another waiver be sent.  VA denied sending another 
request and this appeal ensued.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
the appellant stated that there was "no way the patient can 
sign information you need.  He is deceased."  Based on this 
wording, it appears that the appellant was confused as to 
whom should sign the waiver.  The Board finds that it would 
be reasonable to allow Jamestown Radiologists another 
opportunity to submit the form.  (The waiver should be signed 
by Jamestown Radiologists.)

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The VAMC should send Jamestown 
Radiologists a waiver form and allow it 
30 days to respond. 

2.  If the waiver is submitted on time, 
the VAMC should consider the claim of 
entitlement to reimbursement of 
unauthorized medical expenses for 
treatment provided by Jamestown 
Radiologists on November 12, 2007, on the 
merits before sending the case back to 
the Board.  If the decision remains 
adverse to the appellant, it should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

